February 21, 1923. The opinion of the Court was delivered by
The appellant thus states its case:
"The history of this case is as follows: On May 11, 1920, Mrs. Ruby E. Cross instituted suit against the Bell Manufacturing Company for personal injuries alleged to *Page 513 
have been received while in the employ of Bell Manufacturing Company. This suit was brought for both actual and punitive damages. While this suit was pending in the Court of Common Pleas for Charleston County, to wit, on November 9, 1920, a petition for involuntary bankruptcy was duly filed against the Bell Manufacturing Company in the Eastern division for the Northern district of Georgia, and all of its assets were placed in the hands of a receiver. This bankruptcy proceeding was resisted by Bell Manufacturing Company, and a fight instituted by Bell Manufacturing Company for the acceptance of a composition with its creditors. This fight in the bankruptcy Court was still going on when, on April 3, 1921, the case of Ruby E. Cross against Bell Manufacturing Company came up for trial before a jury in the Court of common pleas for Charleston County, and resulted in a verdict for the plaintiff of $750 actual damages and $5,250 punitive damages. The Bell Manufacturing Company then made a motion for a new trial, which was argued before his Honor Judge Ernest Moore, the trial Judge, who on May 7, 1921, filed his order reducing the verdict to $3,000. Judge Ernest Moore, in his order, used the following language: `There was no showing of willful injury by defendant to plaintiff, and the award of punitive damages in any amount whatsoever could be rested only upon the evidence tending to show wantonness or recklessness on the part of the defendant.' The reduction of the verdict was accepted by the plaintiff Ruby E. Cross, who on June 6, 1921, entered judgment in the Court of Common Pleas for Charleston County against Bell Manufacturing Company for $3,025.70.
"From this judgment there was no appeal, and this was the status of affairs when, on June 8, 1921, Bell Manufacturing Company duly tendered an offer of composition to its creditors, which offer was accepted by the majority in number and majority in amount of claims, and among which claims was listed, `Ruby Cross, Charleston, S.C.' On *Page 514 
August 5, 1921, Mrs. Ruby E. Cross filed in the bankruptcy estate of Bell Manufacturing Company for the Northern district of Georgia, Eastern division, proof of claim for $3,025.70. The offer of composition with creditors was duly confirmed by orders of Hon. Saml. H. Sibley, United States Judge, September 10, 1921, and the bankrupt discharged.
"Subsequent to this, and shortly after the discharge of the bankrupt, Mrs. Ruby E. Cross issued execution against the property of Bell Manufacturing Company at Charleston, S.C. for the full amount of her judgment, namely, $3,025.70, with interest, and Bell Manufacturing Company then brought this action against Ruby E. Cross and J.M. Poulnot, as sheriff of Charleston County, asking for a permanent injunction against the levying of said execution and an order relegating Ruby E. Cross to her rights in the bankruptcy Court. Along with the summons and complaint in the case, there was served an order of temporary injunction issued by Hon. T.P. Cothran, associate Justice of the Supreme Court. This order of temporary injunction was made returnable before the presiding Judge at Charleston, S.C. on April 4, 1922, and was then argued before Edward McIver, presiding Judge, who filed an order dissolving the temporary injunction and permitting Ruby E. Cross to proceed with her execution, and it is from this order that Bell Manufacturing Company has made appeal to this Court."
There are seven exceptions, but they raise only one question, and that is: Is the appellant discharged by its bankruptcy proceedings?
The decree of Judge McIver is exceedingly clear, and is affirmed for the reasons therein stated. It may be well to add that there is no allegation or showing of any kind that the appellant has been discharged. The allegation is that the bankrupt offered a composition which was duly confirmed. There is no allegation or proof that the deposit required by the bankrupt *Page 515 
act was made, nor that the claim of the respondent was allowed as a provable claim. There is evidence that the attorneys for Mrs. Cross wired, "Please wire us collect what action, if any, has been taken on claim of Ruby E. Cross against Bell Manufacturing Company." The reply was, "Not sufficient funds to pay Ruby E. Cross."
That shows that either the deposit was not made, or the claim was disallowed.
We have been referred to no section of the Bankruptcy Act, nor any authority, that holds that the mere confirmation of the offer of composition (whether the order is complied with or not), operates to discharge the bankrupt. There is no showing that any money was offered to the respondent, or that she refused to accept it.
The judgment is affirmed.